Case 4:20-cv-00522 Document 1 Filed on 02/14/20 in TXSD Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

SEAN WHITE §

§ CIVIL ACTION NO.
Plaintiff §

§
VS. §

§
CESAR ONE LLC and §
LISA LLEWLYN LLC §

§
Defendant §

COMPLAINT

TO THE U.S. DISTRICT JUDGE:

COMES NOW, Plaintiff SEAN WHITE and brings this cause of action against
CAESAR ONE LLC and LISA LLEWLYN LLC, (“DEFENDANTS”). CAESAR ONE
LLC and LISA LLEWLYN LLC, own the real estate, property, and improvements in
Houston, Texas where a business named Firestone Complete Autocare operates. Mr.
WHITE respectfully shows that the Defendant’s real estate, property, and improvements
at the location are not accessible to individuals with mobility impairments and

disabilities, in violation of federal law.

I. CLAIM
1, Mr. WHITE, a person with a physical disability and mobility impairments,
brings this action for declaratory and injunctive relief, attorneys’ fees, costs, and
litigation expenses against Defendant for violations of Title II of the Americans with
Disabilities Act, 42 U.S.C. §§12181, ef seg. (“ADA”), and its attendant regulations, the

Americans with Disabilities Act Accessibility Guidelines (“ADAAG”).
Case 4:20-cv-00522 Document 1 Filed on 02/14/20 in TXSD Page 2 of 9

2s Defendant refused to provide Mr. WHITE and others similarly situated
with sufficient ADA-compliant parking in the parking lot that serves the Firestone
Complete Autocare. The Houston location does not provide an ADA-Compliant Van
Accessible space. Based on this fact, CAESAR ONE LLC and LISA LLEWLYN LLC,
have denied Mr. WHITE the ability to enjoy the goods, services, facilities, privileges,

advantages, and accommodations at Firestone Complete Autocare.

JURISDICTION AND VENUE
3. This Court has subject matter jurisdiction over this action pursuant to 28
U.S.C. §1331 and §1343(a)(3) & (a)(4) for violations of the Americans with Disabilities
Act of 1990, 42 U.S.C. §12101, et seq.
4. Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), as the

events complained of occurred in Houston, Texas where the Firestone Complete

Autocare 1s located.

PARTIES

5. Plaintiff SEAN WHITE is an Honorably-discharged, U.S. Army veteran
that completed multiple tours in Afghanistan. As a result of his service, Mr. White has
mobility impairments and traumatic brain injury (TBI). Mr. WHITE has a disability and
mobility impairments, as established by the Federal government and the Veteran’s
Administration. Mr. White has a disabled placard on his vehicle from the State of Texas.
Mr. WHITE has significant mobility impairments and uses assistive devices for mobility.
He is a “qualified individual with a disability” within the meaning of ADA Title III.

6. Defendant CAESAR ONE LLC and LISA LLEWLYN LLC, own and.
Case 4:20-cv-00522 Document 1 Filed on 02/14/20 in TXSD Page 3 of 9

have control over the real estate, improvements, and building where the Firestone
Complete Autocare is situated. The address of the Firestone Complete Autocare is 5300
Westheimer, Houston, TX 77056. As an auto repair store, the business is a place of
public accommodation, operated by a private entity, whose operations affect commerce
within the meaning of Title II] of the ADA.

= Defendants CAESAR ONE LLC and LISA LLEWLYN LLC, are Texas

'

based companies whose headquarters are 9225 KATY FWY STE 426, HOUSTON TX
77024-1531. Defendant can be served process at their Houston address as indicated by

records from the Harris County Appraisal District.

Il. FACTS

8. Firestone Complete Autocare is a business establishment and place of
public accommodation in Houston, Texas. Firestone Complete Autocare is situated on
real estate, property, and improvements owned, managed, and operated by CAESAR
ONE LLC and LISA LLEWLYN LLC

o: Firestone Complete Autocare is not accessible to disabled individuals
because it has zero ADA-Compliant Van Accessible parking spaces in the parking lot
that serves the business. Although the facility offers parking, none of the spaces are
ADA-compliant.

10. Pictures taken at the location prove this:
Case 4:20-cv-00522 Document 1 Filed on 02/14/20 in TXSD Page 4 of 9

 

 

Firestone Complete Autocare Main Entrance. No Van Accessible Space. No Disabled
Parking. No signage.
Case 4:20-cv-00522 Document 1 Filed on 02/14/20 in TXSD Page 5 of 9

11. The Plaintiff went to Firestone Complete Autocare located at 5300
Westheimer Rd, Houston, TX 77056 in January of 2020.

12. In encountering and dealing with the lack of an accessible facility, the
Plaintiff experienced difficulty and discomfort. These violations denied the Plaintiff full
and equal access to facilities, privileges and accommodations offered by the Defendant.
Plaintiff has the intent to return to the Firestone Complete Autocare.

13. Additionally, on information and belief, the Plaintiff alleges that the
failure to remove the barrier was intentional because: (1) this particular barrier is intuitive
and obvious; (2) the Defendant exercised control and dominion over the conditions at this
location and, therefore, the lack of accessible facilities was not an “accident” because
Defendant intended this configuration; (3) Defendant has the means and ability to make
the change; and (4) the changes to bring the property into compliance are “readily
achievable.”

14. The Defendant’s Houston location does not have the required number of
ADA parking spaces. With 1-25 parking spaces, Defendant must have at least one ADA-
Compliant Van Accessible space (96” Wide with 96” Side Access Aisle). This space
must be located close to the entrance of the business. See pictures above, and Exhibit 1.

15. There is no Disabled Parking in the parking and retail area at the main
entrance of the Firestone Complete Autocare in Houston, Texas.

16. The Americans with Disabilities Act (ADA), 42 U.S.C. §12101, has been

federal law for 30 years.

Ill. CAUSE OF ACTION - VIOLATION OF THE AMERICANS
WITH DISABILITIES ACT OF 1990, 42 U.S.C. § 12101
Case 4:20-cv-00522 Document 1 Filed on 02/14/20 in TXSD Page 6 of 9

17. Plaintiff repleads and incorporates by reference, as if fully set forth again

herein, the allegations contained in all prior paragraphs of this complaint.

18. | Under the ADA, it is an act of discrimination to fail to ensure that the
privileges, advantages, accommodations, facilities, goods and services of any place of
public accommodation is offered on a full and equal basis by anyone who owns, leases,
or operates a place of public accommodation. See 42 U.S.C. § 12182(a). Discrimination

is defined, inter alia, as follows:

a. A failure to make reasonable modifications in policies practices. or
procedures, when such modifications are necessary to afford goods, services,
facilities, privileges, advantages, or accommodations to individuals with
disabilities, unless the accommodation would work a fundamental alteration of

those services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).

b. A failure to remove architectural barriers where such removal is
readily achievable. 42 U.S.C. § 12182(b)(2) (A)(iv). Barriers are defined by

reference to the ADAAG, found at 28 C.F.R., Part 36, Appendix “D.”

Cc. A failure to make alterations in such a manner that, to the
maximum extent feasible, the altered portions of the facility are readily accessible
to and usable by individuals with disabilities, including individuals who use
wheelchairs or to ensure that, to the maximum extent feasible, the path of travel to
the altered area and the bathrooms, telephones, and drinking fountains serving the
altered area, are readily accessible to and usable by individuals with disabilities.

42 US.C. § 12183(a)(2).
Case 4:20-cv-00522 Document 1 Filed on 02/14/20 in TXSD Page 7 of 9

19. Pursuant to 28 C.F.R., Part 36, Appendix D (herein after “1991
Standards”), section 4.1.2, and 36 C.F.R., Part 1191, Appendix B (herein after “2010
Standards”), section 208.2, if a business provides between 1 and 25 parking spaces, they
must provide at least one ADA-Compliant Van Accessible space (96” Wide with 96”
Side Access Aisle) near the business entrance. See Exhibit 1.

20. Here, the Defendant did not provide a sufficient number of ADA-
compliant parking spaces in its parking lot, although doing so is easily and readily done,

and therefore violated the ADA. This is a violation of the law and is discriminatory.

IV. RELIEF REQUESTED
Injunctive Relief
21. Mr. WHITE will continue to experience unlawful discrimination as a
result of Defendant’s refusal to comply with the ADA. Injunctive relief is necessary so he
and all individuals with disabilities can access the Defendant’s bank equally, as required
by law, and to compel Defendant to repave the disabled parking space to be level and
repave the access ramp to eliminate the cross-slope. Injunctive relief is also necessary to

compel Defendant to keep the property in compliance with federal law.

Declaratory Relief

2a. Mr. WHITE is entitled to declaratory judgment concerning Defendant’s
violations of law, specifying the rights of individuals with disabilities to access the goods
and services at the Defendant’s location.

23. The facts are undisputed and Defendant’s non-compliance with the ADA
Case 4:20-cv-00522 Document 1 Filed on 02/14/20 in TXSD Page 8 of 9

has been proven through on-site photographs. Plaintiff proves a prima facie case of ADA

violations by the Defendant.

Attorneys’ Fees and Costs

24. Plaintiff is entitled to reasonable attorneys’ fees, litigation costs, and court

costs, pursuant to 42 U.S.C. §12205.

V. PRAYER FOR RELIEF

THEREFORE, Mr. WHITE respectfully requests this Court award the following
relief:

A. A permanent injunction, compelling Defendant to comply with the Americans
with Disabilities Act; and enjoining Defendant from violating the ADA and from
discriminating against Mr. WHITE and those similarly-situated, in violation of the law;

B. A declaratory judgment that Defendant’s actions are a violation of the ADA:

C. Find that Mr. WHITE is the prevailing party in this action, and order
Defendant liable for Plaintiff's attorneys’ fees, costs, and litigation expenses; and,

D. Grant such other and additional relief to which Plaintiff may be entitled in this

action.

DATED: FEBRUARY 4, 2020 Respectfully,

By:  /s/R. Bruce Tharpe
R. Bruce Tharpe

LAW OFFICE OF

R. BRUCE THARPE, PLLC
1449 E. 12 St

Brownsville, TX 78520
Case 4:20-cv-00522 Document 1 Filed on 02/14/20 in TXSD Page 9 of 9

(956) 620-6184 (T)

ATTORNEY OF RECORD FOR
PLAINTIFF SEAN WHITE
